Citation Nr: 1714458	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-19 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left leg disorder.

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1989 to December 1989 and on active duty from October 1990 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record. At such time, the record was held open for 60 days for the receipt of additional evidence. Thereafter, the Veteran submitted a private medical opinion from Dr. B.S. in December 2016. However, the Veteran did not waive Agency of Original Jurisdiction (AOJ) consideration of the newly received evidence. Nonetheless, as the Board finds that such evidence is duplicative of that which was previously considered by the AOJ in regard to her claim of entitlement to service connection for a left leg disorder, there is no prejudice to the Veteran in the Board proceeding with a decision on such issue at this time. 38 C.F.R. § 20.1304(c) (2016). Furthermore, as the Veteran's claim for service connection for a low back disorder is being remanded, the AOJ will have the opportunity to consider the newly received evidence in the readjudication of such claim.

Moreover, the Board recognizes that, throughout her appeal for service connection for a left leg disorder, the Veteran has repeatedly reported neuropathy symptoms such as radiating pain, numbness, and tingling in her left lower extremity. She is advised that her claim for service connection for neuropathy of the lower extremities was denied in an October 2013 rating decision and she did not file a notice of disagreement. See 38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302(a), and 20.1103 (2016). The Veteran is also advised that a claim for benefits submitted after March 24, 2015, must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016). Thus, if she wishes to file a claim to reopen the previously denied claim for service connection for neuropathy of the lower extremities, she should file said claim on an appropriate form with the AOJ.

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of a left leg disorder and the record does not contain a recent diagnosis of such disorder prior to the Veteran's filing of a claim.


CONCLUSION OF LAW

The criteria for service connection for a left leg disorder have not been met. 38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by February 2009 and March 2010 letters, sent prior to the issuance of the rating decision on appeal. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Here, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained. The Veteran's service treatment records (STRs), post-service private and VA treatment records, and Social Security Administration (SSA) records have been obtained and considered. In this regard, all available post-service private treatment records as identified by the Veteran have been obtained, with the exception of those from Southeast Medical Center, which reported in March 2015 that no records were found for the Veteran and she was advised of the unavailability of such records in the June 2016 supplemental statement of the case. Furthermore, while the Veteran reported treatment at the Denver VA Medical Center from 1991 to 1993, the only record obtained from such facility is dated in May 1993. The Veteran was advised of such fact in an April 2016 communication and, in response, stated that she was unable to obtain any medical information from the Denver VA Medical Center, did not have any records of her own, and requested VA to move forward on her appeal
without those records. Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also provided with a VA examination in April 2010 that addressed her claimed left leg disorder. The Board finds that such VA examination is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include her STRs; and a physical examination. However, as such examination failed to reveal a current diagnosis for a left leg disorder, there is no need for a nexus opinion regarding such issue. The Board is also cognizant that the Veteran argued that such examination is inadequate to decide the claim herein; however, as will be discussed in further detail below, the Board finds such allegation to be without merit. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met. 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2016. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the November 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal. Also, information was solicited regarding the Veteran's in-service experiences she alleges resulted in her left leg disorder, the type and onset of symptoms, and her contention that her military service caused her left leg disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497. Furthermore, the undersigned held the record open for 60 days for additional evidence, which was submitted in December 2016. Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable." 38 C.F.R. § 3.1(d). The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves. 38 C.F.R. § 3.6(c). INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National of any State. 38 C.F.R. 
§ 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if such disabilities are shown to have been manifested to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Moreover, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Given the Veteran's dates of service, the Board has not over looked consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 in regard to her claim for service connection for a left leg disorder. See Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014) (holding in part that the Board needs to always consider 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 in cases in which Veterans have served in the Persian Gulf since August 2, 1990). However, the Veteran does not claim, and the record does not show, that she served in the Persian Gulf during the required time period. Therefore, the Board finds that 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 do not apply to the claim for service connection for a left leg disorder.

Furthermore, pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran contends that she has a left leg disorder as a direct result of her ACDUCTRA service. Specifically, during the November 2016 hearing, the Veteran testified that she injured her left leg while running during physical training in 1989. However, at no time during the pendency of the claim does the Veteran have a current diagnosis of a left leg disorder and the record does not contain a recent diagnosis of such disorder prior to the Veteran's filing of a claim. 

In this regard, the Veteran's STRs reveal complaints and treatment for left leg pain. Specifically, a September 1989 STR noted that the Veteran complained of left leg pain that had been ongoing for 2 days and that there was soft tissue contusion. In a November 1991 Report of Medical History, the Veteran reported that she had left knee surgery, but such Report noted no further details. However, the Veteran's STRs are otherwise negative for a history or a diagnosis of a left leg disorder despite such documented treatment. 

At the April 2010 VA examination, the examiner noted the Veteran's reports of the onset of her left leg pain and that she was presently under treatment for HIV with neuropathy. On examination of the Veteran's left lower extremity in the area that she complained of pain, which was in the back of her knee down to her calf, the examiner noted that the results revealed normal musculature throughout and that there were no areas of tenderness, swelling, heat, or redness. Further, range of motion testing referable to the knee and ankle was normal, and X-rays were within normal limits. No disorder of the left leg was diagnosed, and the examiner opined that it was less likely as not that the Veteran's claimed left leg condition was related to the treatment she received in service as the records reflected that she had an acute injury with spontaneous resolution at the time. 

Additionally, while the Veteran's post-service treatment records indicate that she continued to report left leg pain, such are negative for a diagnosis of a left leg disorder. Moreover, such treatment records indicate that her left leg pain is associated with her neuropathy. Specifically, a May 2012 private treatment record noted that the Veteran had ongoing burning pain affecting her legs and that she had a history of neuropathy felt to be related to her HIV that had been affecting her lower legs for a few years. As mentioned in the Introduction, the Veteran's claim for service connection for neuropathy of the lower extremities was previously denied in the October 2013 rating decision and she did not enter a notice of disagreement as to such decision. Furthermore, the Veteran's newly submitted evidence received in December 2016, which consists of a November 2016 opinion from Dr. B.S., also fails to reveal a diagnosis of a left leg disorder. Rather, such only noted leg problems. As such, Dr. B.S.'s statement is duplicative of the evidence previously considered by the AOJ. 

In her June 2011 substantive appeal (VA Form 9), the Veteran contended that, by only taking a physical examination, it was hard to know what was going on inside her body. Additionally, in her November 2016 testimony, the Veteran alleged that the April 2010 VA examination was not adequate because she was on medication at the time, so such examination was not representative of her current condition. However, the Veteran has not provided any information to indicate that she has training in the medical profession such that she is competent to know what testing is required to determine whether she has a left leg disorder other than neuropathy. 

Furthermore, the Board notes that the Veteran is competent to report an in-service injury as well as pain in her left leg during and since service, which is within the realm of her personal experience. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). However, she is not competent to relate such symptomatology to a diagnosed left leg disorder. Specifically, with regard to the diagnosis of a left leg disorder, to include the etiology of the underlying pathology causing the current left leg symptoms, the Board finds that such is not a simple medical condition the Veteran is competent to diagnose. As such a diagnosis falls outside the realm of common knowledge of a lay person as it involves internal muscle and joint processes that cannot be identified by mere personal observation that comes through sensory perception, the Veteran is not competent to render a diagnosis of a left leg disorder. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). An opinion as to the etiology of the Veteran's complaints is equally complex, especially given that a VA examiner determined that the Veteran did not have a current left leg disability in April 2010. The Veteran has not indicated she has specialized medical training which would enable her to be competent to address such complex medical matters. Accordingly, she is not competent to diagnose a current left leg disorder, or offer an opinion as the etiology of her left leg complaints, and her opinion in this regard is of no probative value. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a left leg disorder at any point during the pendency of the claim. While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of a left leg disorder prior to the Veteran's claim.

Accordingly, the record is absent any lay or medical evidence of a left leg disorder, other than pain, during the pendency of the appeal. Pain alone is not a disability for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir. 2000).

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a left leg disorder. As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left leg disorder is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for a low back disorder. She asserts that she currently has a low back disorder as a direct result of her military service. Specifically, the Veteran alleges that such disorder is due to an injury she incurred in 1991, after she slipped and fell while exiting a semi-tractor trailer.  

The Veteran's STRs reveal complaints and treatment for back pain. Specifically, a September 1991 STR reflects that she complained of back pain and, on her November 1991 separation examination, the examiner noted that the Veteran had 3 years of chronic low back pain since her accident in advanced individual training. However, the Board finds that further development is required to determine if the Veteran has a current low back disorder that is related to her service. 

In this regard, the April 2010 VA examiner diagnosed the Veteran with a resolved low back injury and opined that it was less likely as not that the Veteran's present low back condition was related to her treatment received in service. However, the examiner did not provide a sufficient rationale for his opinion. Rather, he noted that there was inadequate documentation to relate the Veteran's present complaints to her tour of duty and that the records reflected an acute injury with spontaneous resolution at the time. Furthermore, he did not provide a current disability relating to the Veteran's low back as he diagnosed the Veteran with a resolved low back injury.

However, the Veteran's post-service treatment records reveal that she continued to report back pain. Specifically, a May 1993 treatment record noted that the Veteran reported that she had lower back pain, fell off a truck during military service and had been seen for a back strain, and had a motor vehicle accident in 1992. A provisional diagnosis of chronic low back pain was noted. An April 2011 private treatment record revealed that the Veteran had a history of chronic back discomfort following her time in the military and an assessment of low back pain was noted. Additionally, a November 2012 treatment record noted an assessment of lumbago, other and unspecified disorders of the back. Another November 2012 private treatment record also noted an assessment of unchanged lumbago and an April 2013 private treatment record indicated that the Veteran had a chronic generalized lumbago. The Veteran also submitted a November 2016 opinion from Dr. B.S, who opined that, after a review of the Veteran's STRs and on examination, the possibility of the Veteran's lower back problems was a probable result of the activities the Veteran participated in while on active duty. However, Dr. B.S. did not identify the Veteran's lower back problems or provide a rationale for his opinion. Thus, the Board finds that a remand is necessary to afford the Veteran a new VA examination to determine the nature and etiology of her low back disorder.

Finally, the AOJ should readjudicate the Veteran's claim for service connection for a low back disorder based on the entirety of the evidence, to include the evidence received since the issuance of the June 2016 supplemental statement of the case, which includes Dr. B.S.'s November 2016 statement.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of her claimed low back disorder. The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

(A) The examiner should identify all current diagnoses referable to the Veteran's low back. 
   
(B) For each currently diagnosed low back disorder, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during service, or is otherwise related to her military service, to include the Veteran's documented in-service complaints of back pain and/or her claimed injury from exiting a semi-tractor trailer in 1991. 

If the examiner is unable to provide the requested
opinion without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions, to include the onset and continuity of relevant symptomatology, should be considered in giving any opinion.

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim for service connection for a low back disorder should be readjudicated based on the entirety of the evidence, to include the evidence received since the issuance of the June 2016 supplemental statement of the case, which includes Dr. B.S.'s November 2016 statement. If such claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


